Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered October 28, 2005, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of two years, unanimously affirmed.
Defendant’s claim that the court conducted an insufficient in*376quiry as to whether he violated the terms of his plea agreement is unpreserved (see e.g. People v Darcy, 34 AD3d 230 [2006], lv denied 8 NY3d 879 [2007]; People v Delgado, 14 AD3d 449 [2005], lv denied 4 NY3d 853 [2005]), and we decline to review it in the interest of justice. Were we to review this claim, we would find that after a sufficient inquiry into defendant’s explanation for his departure from a rehabilitation program, the sentencing court properly determined that defendant violated his plea agreement by leaving the program without permission and failing to return (see People v Outley, 80 NY2d 702, 712 [1993]). Concur—Tom, J.P., Friedman, Williams, McGuire and Kavanagh, JJ.